SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1065
CA 12-02032
PRESENT: SCUDDER, P.J., SMITH, FAHEY, SCONIERS, AND VALENTINO, JJ.


KIMBERLY L. ACKMAN, PLAINTIFF-APPELLANT,

                     V                                             ORDER

DOUGLAS C. GROSS, DEFENDANT-RESPONDENT.
-----------------------------------------------

DOUGLAS C. GROSS, THIRD-PARTY PLAINTIFF,

                     V

MARK HABERER, THIRD-PARTY DEFENDANT-RESPONDENT.


LIPSITZ GREEN SCIME CAMBRIA LLP, BUFFALO (JOHN A. COLLINS OF COUNSEL),
FOR PLAINTIFF-APPELLANT.

BOUVIER PARTNERSHIP, LLP, BUFFALO (NORMAN E.S. GREENE OF COUNSEL), FOR
DEFENDANT-RESPONDENT AND THIRD-PARTY PLAINTIFF.

HAGELIN KENT LLC, BUFFALO (VICTOR M. WRIGHT OF COUNSEL), FOR
THIRD-PARTY DEFENDANT-RESPONDENT.


     Appeal from a judgment of the Supreme Court, Erie County (John L.
Michalski, A.J.), entered January 17, 2012. The judgment awarded
plaintiff money damages against defendant-third-party plaintiff upon a
jury verdict.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs.




Entered:   November 15, 2013                      Frances E. Cafarell
                                                  Clerk of the Court